Citation Nr: 1505358	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-47 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to April 2, 2012, and in excess of 50 percent on and after April 2, 2012.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1966 to January 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Philadelphia, Pennsylvania, which, in pertinent part, denied an increased disability rating in excess of 10 percent for the service-connected PTSD.  Subsequently, in an October 2009 rating decision of the Houston, Texas, RO, the Veteran was granted an increased PTSD disability rating of 30 percent.  An effective date of March 11, 2008, the date of claim, was assigned.  In November 2012, a Decision Review Officer (DRO) granted an increased disability rating of 50 percent for the service-connected PTSD, and effectuated the award as of April 2, 2012, thus creating a "staged" rating.    

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 Travel Board hearing in San Antonio, Texas.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Disability Rating for PTSD

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A veteran is also entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

The Board notes that there was some confusion as to the date of the Veteran's last VA PTSD examination for compensation purposes.  At the December 2014 Travel Board hearing, the Veteran testified that his last VA PTSD examination was in 2009; however, the record reflects that the Veteran received VA PTSD examinations in July 2008 and September 2012.  During the hearing, the Veteran testified that his PTSD symptoms had significantly worsened since the "2009" examination.  While the Veteran was incorrect about the date of examination, considering the Veteran's testimony as a whole and the other evidence of record, the Board finds that there is some indication that the Veteran's symptoms may have worsened since the September 2012 VA PTSD examination.  As such, the Board will err on the side of caution and remand the PTSD rating issue for a new VA PTSD examination.

TDIU 

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for PTSD, and he filed a claim for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU.  Specifically, in a March 2013 rating decision, the RO denied entitlement to a TDIU; however, subsequent to the March 2013 rating decision, VA received additional VA treatment records.  Such treatment records contained a September 2013 "evaluation of bereavement symptoms," which included evidence relating to the Veteran's then current mental status.  As such evidence was new and material, the March 2013 rating decision denying entitlement to a TDIU did not become final.  38 U.S.C.A. 
§ 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2014).  As the March 2013 rating decision denying entitlement to a TDIU is not final, and as entitlement to a TDIU was raised during the course of the appeal for an increased disability rating for the service-connected PTSD, the issue of entitlement to a TDIU for the entire rating period on appeal is appropriately before the Board.  See Rice, 22 Vet. App. 447.

At the December 2014 Travel Board hearing, the Veteran testified that his PTSD symptoms have prevented him from working.  As such, the issue of entitlement to a TDIU is inextricably intertwined with the PTSD rating issue, and adjudication of entitlement to a TDIU must be deferred pending the proposed development discussed above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  At the December 2014 Travel Board hearing, the Veteran testified that he receives PTSD treatment from the VA Medical Center (VAMC) in San Antonio, Texas.  On remand the AOJ should obtain the outstanding VAMC medical records for the period on and after November 2013.

Further, the evidence of record reflects that during the relevant period on appeal the Veteran may have received ongoing mental health treatment from the San Antonio Vet Center.  It does not appear that VA has obtained these records.  On remand the AOJ should contact the Veteran and request that he provide the necessary waivers to obtain these outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private mental health treatment he has received during the relevant period on appeal, including treatment at the San Antonio Vet Center.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's mental health, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected PTSD, not already of record, for the time period on and after November 2013.

3.  Then schedule the Veteran for the appropriate VA PTSD or mental disorders examination in order to assist in determining the current level of severity of the service-connected PTSD.  The VA examiner should report the extent of the PTSD in accordance with VA rating criteria.  A detailed history of relevant symptoms and social and occupational impairment should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4.  Then, readjudicate the issues of an increased disability rating for PTSD and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

